Citation Nr: 0729563	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epidermal fibrosis 
of the feet with rash of the head and back (claimed as jungle 
rot) (hereafter "skin condition").  

2.  Entitlement to a disability evaluation greater than 10 
percent for residuals of a gunshot wound to the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that there is a notation by the RO on the 
veteran's April 2004 statement of the case (SOC) stating that 
the veteran did not list the issue of an increased evaluation 
for residuals of a gunshot wound to the left knee on his VA 
Form 9.  The RO considered the issue withdrawn.  However, the 
veteran specified "increased in rating [sic] for residuals 
of gunshot wound (left knee)" on his timely May 2004 VA Form 
9.  Therefore, the Board considers this issue to remain on 
appeal.  As this issue was fully addressed by the RO, the 
Board finds no prejudice in the Board proceeding with this 
issue, at this time. 
 

FINDINGS OF FACT

1.  Evidence received since the May 1998 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
condition.  

2.  The veteran is currently assigned the highest available 
evaluation available under the appropriate Diagnostic Code 
(DC) for his residuals of a gunshot wound to the left knee.  
The Board finds no other appropriate DC to evaluate the 
veteran's condition, based on a review of the medical 
evidence. 






CONCLUSIONS OF LAW

1.  The May 1998 decision that did not reopen a claim for 
service connection for a skin condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
May 1998 rating that did not reopen a claim for service 
connection for a skin condition.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for a higher rating for residuals of a 
gunshot wound to the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, DC 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1998, the RO denied the veteran's claim to reopen a 
claim for service connection for a skin condition.  The 
veteran did not appeal the decision.  Therefore, the May 1998 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed a claim to reopen in June 2003.  Therefore, 
a newer definition of what constitutes "new and material" 
evidence applies.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the May 1998 RO denial consists of 
the following: VA medical treatment records, VA examinations 
for other disabilities, and correspondence with the veteran 
and his representative.  

All the evidence listed above is "new", in that it has not 
been submitted to VA before.  However, the Board finds that 
the evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received pertains to the veteran's skin condition.  
More importantly, none of the evidence associates the 
condition with service, other than the veteran's contentions, 
which are not new as the veteran previously contended that 
his skin disorder was related to service.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection a skin condition.  
The claim is not reopened.  38 U.S.C.A. § 5108.  

With regard to the veteran's claim for a disability 
evaluation greater than 10 percent for residuals of a gunshot 
wound to the left knee, disability ratings are determined by 
applying the criteria established in VA's Schedule for Rating 
Disabilities, which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he entitled to a higher rating for 
his service-connected residuals of a gunshot wound to the 
left knee, currently evaluated as 10 percent disabling under 
DC 7804, scars that are superficial and painful upon 
examination.  38 C.F.R. § 4.118.  

Under DC 7804, a 10 percent rating is warranted for a scar 
that is superficial and painful upon examination.  This is 
the maximum available rating available under DC 7804.  Id. 

The Board notes that there is no evidence that the veteran's 
scar is unstable to warrant application of DC 7803, 
superficial or unstable scars.  There is no evidence that the 
scar is 144 square inches or larger to warrant application of 
DC 7802, scars other than head, face, or neck that are 
superficial and do not cause limited motion.  While the 
veteran has knee flexion limited to 90 degrees of flexion, 
this limitation of motion is not service-connected, and even 
if it were, it would not be compensable under DC 7805, other 
scars, which requires the rater to rate based on limitation 
of motion of the affected part.  A flexion of 90 degrees is 
not compensable under the appropriate DCs.  

There is no evidence of a muscle group injury as a result of 
the gunshot wound to the left knee to warrant application of 
DCs appropriate for muscle group injuries.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
Simply stated, the service and post-service medical record, 
as a whole, indicates no damage to the muscles in the knee 
caused by the gunshot wound. 

For example, the veteran underwent a VA joints examination in 
August 2003.  The examiner noted that the veteran sustained a 
gunshot wound to the left knee and had surgery performed on 
it in service.  The veteran's current complaint was pain and 
swelling in his left knee.  The examiner stated that the 
veteran fractured his knee approximately eight years prior to 
the examination, and that the fracture was not service-
connected.  

Upon examination, the veteran had a gunshot wound scar on the 
medial aspect of the lower thigh of the left knee.  There was 
no subpatellar crepitus or pain on patellar grinding.  The 
veteran's range of motion was 90 degrees of flexion and 0 
degrees of extension.  There was no instability or fluid in 
the joint.  The examiner stated that the main issue at the 
examination was determining whether the veteran's complaints 
and limitation of motion were due to the gunshot wound he 
sustained in service, or due to the non-service-connected 
left knee fracture.  The examiner concluded that he was 
"sure" that the veteran's complaints were due to the post-
service knee fracture, but that he was unable to "assess to 
a portion the gunshot wound and the fracture of the leg as to 
which one is to what degree."  

The Board finds this report to provide evidence against this 
claim.

There is no other medical evidence of record that shows 
treatment for residuals of a gunshot wound to the left knee.  

The veteran's 10 percent rating was effective from July 1979.  
The 10 percent rating has been continued since that date.  As 
such, the rating is protected by regulation because it has 
been in effect for over 20 years. 38 C.F.R. § 3.951(b) 
(2006).  

The Board finds that the facts and examination cited above 
are entitled to great probative weight, and that they provide 
very negative evidence against the veteran's claim.  As the 
VA examiner determined that the veteran's current complaints 
were related to his post-service left knee fracture, the 
Board finds that the veteran's disability is not entitled to 
a higher evaluation.  Reviewing the evidence, the overall 
disability picture for the veteran's residuals of a gunshot 
wound to the left knee does not more closely approximate a 
higher rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for residuals of a gunshot 
wound to the left knee.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  	Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The July 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the December 2004 VCAA follow up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
July 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board observes that the July 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a skin condition is not reopened.  
The appeal is denied. 

A disability evaluation greater than 10 percent for residuals 
of a gunshot wound to the left knee is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


